                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

TIMOTHY WAYNE SCOTT,

Plaintiff,

v.                                         Case No. 2:18-cv-01096

SOUTH CENTRAL REGIONAL JAIL,

Defendant.

                          JUDGMENT ORDER


          In accordance with the order adopting the magistrate

judge’s Proposed Findings and Recommendation this day entered in the

above-styled civil action, it is ORDERED that the plaintiff’s

complaint be, and it hereby is, dismissed without prejudice and

stricken from the docket of the court.


          The Clerk is directed to forward copies of this order to

plaintiff, all counsel of record and the United States Magistrate

Judge.


                                    DATED: May 3, 2019
